Mellen C. J.
delivered the opinion of the Court, at the ensuing JYovcmber term, in Cumberland.
The defendant having signed his name in blank, on the back of the note in question, has made himself answerable in the same manner as though he had signed it in the usual form, as the other promis-sprs did. Ail the four persons are to be considered as having promis*132ed jointly and severally. The only question is, whether the defendant, who, it is admitted, was only a surety, with others, for Benjamin Adams the principal, has been discharged from his original liability, by reason of the transactions which took place between the bank and the principal. This original liability of the defendant as a copromissor, seems established by the cases of Carver v. Warren, 5. Mass. 545. White v. Howland, 9. Mass. 314, and Moies v. Bird, 11. Mass. 436.
As to the main question, the facts are few and simple. The note continued to he in tire bank, from the time it was discounted, until May, 1825 — nearly eight years — not renewed in form; but the plaintiffs agreed with the principal, to allow him further time, and the principal, every sixty days, paid the interest on the note in advance, during the above period. This course of proceeding was pursued, probably, for convenience ; and as between the bank and the principal, at least, was equivalent to a renewal of the note every sixty days; and the receipt of interest, in advance, for sixty days, was ah agreement to give credit for that term. The transaction can admit of no other construction, consistently with honesty and fairness; and it could not have been considered in any other manner, by the parties immediately concerned. It has been said that parol agreements cannot be made by a corporation; but they may be, and usually are by bank directors, in relation to subjects of this nature ; we, therefore, do not deem this a valid objection. By the report it does not appear that this long delay and course of proceeding, were even known to the defendant; it is stated to have taken place after he had requested the plaintiffs to collect the note of the principal. It remains for us only to apply the law to these facts. A mere delay to sue the principal, and collect the money of him, does not discharge the surety; as is admitted by the defendant’s counsel, and is established by Locke v. The United States, 3. Mason, 446; and by numerous other decisions, which are collected in the case of Hunt, executor, v. Bridgham, & als. 2. Pick. 581 ; provided such delay be unaccompanied by fraud, or an agreement not to prosecute the principal. But in the same case, and those therein cited, it is also settled that such an agreement does discharge the surety; *133and in Pain v. Packard, 13. Johns. 174, and King v. Baldwin, 17. Johns. 384, in each of which there was a request by the surety to proceed against the principal, and a prolongation of credit to him, though there was no contract for delay; it was decided that tilts surety was discharged. In the case at bar, all three of the circumstances which have been considered as tending to the discharge of a surety are found to exist; there was long delay and repeated credit given to the principal; there was a request by the surety to collect the note of him; and there was an agreement on the part of the plaintiff, to give further time; pursuant, to which, all proceedings against the principal have been delayed. On, these facts, the action cannot be maintained. Verdict set aside and nonsuit entered.